                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
CHARLES J. MELTON,                   :
            Plaintiff,               :
      v.                             :
                                     :                  CIVIL ACTION NO. 18-270
TEMPLE UNIVERSITY POLICE             :
STATION and BARTON ALLIED            :
SECURITY,                            :
            Defendants.              :
____________________________________:

                                          MEMORANDUM
RUFE, J.                                                                            August 19, 2019

           Pro se Plaintiff Charles Melton filed suit against Temple University Police Station

(“Temple”) and Universal Protection Service d/b/a Allied Universal Security Services (“Allied”),

and with leave of Court, filed his First Amended Complaint, alleging numerous violations of

state and federal law based on Defendants’ alleged misconduct on two separate occasions at

Temple University.1 The first incident occurred in 2016, when Plaintiff was at the Temple

University School of Dentistry to pick up a dental bill. Plaintiff alleges that an Allied security

officer improperly called Temple police, and Plaintiff was placed in handcuffs as he and his

property were searched. The second incident occurred in 2018 at the Temple University library,

where Temple police allegedly removed Plaintiff from the library and accosted him.

           Defendants moved to dismiss the First Amended Complaint, and the Court granted their

motions in part, dismissing all claims against both Defendants without prejudice and with leave

to amend, except one false imprisonment claim under Pennsylvania state law against Temple.2

As to Allied, all claims were dismissed because Plaintiff failed to allege any facts supporting a


1
    First Am. Compl., [Doc. No. 17].
2
    Order [Doc. No. 27].
plausible cause of action against it.3 As to Temple, all federal constitutional claims were

dismissed because Plaintiff failed to allege facts supporting the existence of a policy or custom

of violating federal law under Monell.4

            Plaintiff then filed the operative Second Amended Complaint, which again raises federal

constitutional claims under the Fourth, Fifth, and Fourteenth Amendments, as well as

Pennsylvania state law claims,5 and which largely mirrors the allegations of the First Amended

Complaint. Defendants have now moved to dismiss this Complaint. The motions will be granted,

as Plaintiff has failed to cure the shortcomings highlighted by this Court in addressing his First

Amended Complaint.6

            As to Allied, Plaintiff does not allege facts supporting a plausible § 1983 claim, as he

again fails to allege any facts that constitute a violation of law by Allied or its employees.

Plaintiff only states that an Allied security guard was noticeably agitated, that she did not

disclose her badge number, and that she subsequently called Temple police, and these allegations

do not constitute a violation of any constitutional rights.7

            As to Temple, Plaintiff again fails to allege any facts that support the existence of an

official policy or custom, implemented or executed by Temple, that caused his alleged


3
 Order [Doc. No. 27] at 6 (“Plaintiff has not alleged any conduct … that would give rise to a cause of action against
Allied. Plaintiff seeks relief for violations of the Fourth Amendment, which protects against unreasonable searches
and seizures; however, Plaintiff does not allege that anyone from Allied prevented him from leaving or touched him
or his property.”).
4
    Id. at 5.
5
 Plaintiff alleges causes of action for false arrest, false imprisonment, malicious prosecution, intentional infliction
of emotional distress, negligence, and negligent hiring, retention and supervision under the laws of the
Commonwealth of Pennsylvania.
6
    See Order [Doc. No. 27].
7
 Second Am. Compl. [Doc. No. 29] at 3. Allied also argues that Plaintiff’s claims should be dismissed because
Plaintiff’s January 31, 2019 filing, according to Allied, was an amended complaint that supplanted Plaintiff’s
January 15, 2019 Amended Complaint and failed to name Allied as a defendant. Allied Mot. to Dismiss [Doc. No.
32]. However, Plaintiff’s January 31, 2019 filing was not an amended complaint, but instead a response to Temple’s
Motion to Dismiss. See Pl.’s Resp. to Mot. [Doc. No. 34].

                                                                2
constitutional injuries.8 As previously noted by this Court, Plaintiff alleges two instances of

alleged misconduct by Temple police, occurring several years apart, and fails to provide facts

supporting the existence of a policy or custom.9 Although Plaintiff now contends that Temple

had “a pattern and policy in which officers of the Temple Police department unlawfully

arrest[ed], search[ed], and detained” him, such conclusory statements, unsupported by any

factual allegations, are insufficient to allege a policy or custom.10

           In consideration of the facts presented by Plaintiff in his various complaints, and as

Plaintiff has already been afforded one opportunity to amend, the Court finds that further leave to

amend would be futile.11 Thus, Plaintiff’s § 1983 claims against both Temple and Allied are

dismissed with prejudice. Furthermore, as all federal claims for which the Court has original

jurisdiction under 28 U.S.C. § 1367(c)(3) will be dismissed with prejudice, the Court declines to

exercise supplemental jurisdiction over Plaintiff’s remaining state law claims, which will be

dismissed without prejudice to Plaintiff’s ability to file them in state court.12



8
 As explained in this Court’s previous Order [Doc. No. 27], although Temple is a state-related institution, it is “a
city, municipality or private entity that is a state actor” rather than an arm of the state, and its liability is therefore
analyzed under Monell rather than the Eleventh Amendment. To hold a municipality liable under § 1983, a plaintiff
must show the municipality had a policy or unofficial custom of violating federal law. Langford v. City of Atl. City,
235 F.3d 845, 847 (3d Cir. 2000).
9
  See McTernan v. City of York, PA, 564 F.3d 636, 658 (3d Cir. 2009) (“Policy is made when a decisionmaker
possess[ing] final authority to establish a municipal policy with respect to the action issues an official proclamation,
policy, or edict. A course of conduct is considered to be a ‘custom’ when, though not authorized by law, such
practices of state officials [are] so permanently and well-settled as to virtually constitute law.” (quoting Andrews v.
City of Phila., 895 F.2d 1469, 1480 (3d Cir. 1990)); Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996) (“Liability
for improper custom may not be predicated on isolated or sporadic incidents; it must be founded upon practices of
sufficient duration, frequency and consistency that the conduct has become a traditional method of carrying out
policy”).
10
     Second Am. Compl. [Doc. No. 29] at 3; see Wood v. Williams, 568 F. App’x 100, 104 (3d Cir. 2014).
11
  Phillips v. Cty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008) (“a district court must permit a curative
amendment unless such an amendment would be inequitable or futile”).
12
  United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966) (stating that a federal court should hesitate in
exercising supplemental jurisdiction over state claims when the federal claims have been dismissed before trial); see
also Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988) (clarifying that the decision to exercise
supplemental jurisdiction falls within the discretion of the federal district courts).

                                                                  3
